UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6500



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO RAMIREZ-LEANDRO,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:03-cr-00274-H; 5:05-cv-00399-H)


Submitted:   September 22, 2006           Decided:   October 16, 2006


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Ramirez-Leandro, Appellant Pro Se. Steve R. Matheny, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mario       Ramirez-Leandro    seeks   to    appeal   the    district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a    certificate      of   appealability.       28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Ramirez-Leandro

has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        DISMISSED




                                       - 2 -